
	
		III
		112th CONGRESS
		1st Session
		S. RES. 166
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Johanns (for
			 himself, Mr. Begich, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating May 8, 2011, as the 66th
		  anniversary of V-E Day, the end of World War II in Europe.
	
	
		Whereas on December 11, 1941, 4 days after the Japanese
			 attack on Pearl Harbor, Germany and Italy declared war on the United
			 States;
		Whereas on November 8, 1942, United States and Allied
			 forces began Operation Torch, the invasion of North Africa;
		Whereas German and other Axis forces in North Africa
			 surrendered on May 13, 1943;
		Whereas in July of 1943, United States and Allied forces
			 landed in Sicily;
		Whereas on September 8, 1943, Italy surrendered to United
			 States and Allied forces, although German troops in Italy continued to fight
			 until May of 1945;
		Whereas more than 150,000 Allied soldiers landed in France
			 on June 6, 1944, known thereafter as D-Day;
		Whereas on August 25, 1944, United States and Allied
			 forces liberated Paris;
		Whereas from mid- to late- December, during the Battle of
			 the Bulge, United States troops heroically resisted a major German offensive in
			 Belgium and France;
		Whereas United States troops crossed the Rhine River at
			 Remagen on March 7, 1945;
		Whereas Germany surrendered unconditionally to the Western
			 Allies at Reims on May 7, 1945, and to the Soviet Union on May 9, 1945, in
			 Berlin;
		Whereas during World War II, an estimated 292,000 members
			 of the United States Armed Forces were killed in action and more than 400,000
			 members of the United States Armed Forces died; and
		Whereas United States President Harry S. Truman declared
			 May 8, 1945, V-E day, the end of World War II in Europe,
			 although war with Japan continued until August 14, 1945: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 historic contribution made by United States veterans of World War II to human
			 liberty and the safety of the United States and its allies;
			(2)honors veterans
			 who served in the European Theatre of Operations and elsewhere during World War
			 II;
			(3)remembers with
			 gratitude the members of the United States Armed Forces who made the ultimate
			 sacrifice during World War II; and
			(4)commemorates May
			 8, 2011, as the 66th anniversary of V-E Day, the end of World War II in
			 Europe.
			
